IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 45648

STATE OF IDAHO,                                   )
                                                  )       Filed: July 12, 2018
       Plaintiff-Respondent,                      )
                                                  )       Karel A. Lehrman, Clerk
v.                                                )
                                                  )       THIS IS AN UNPUBLISHED
GRANT ABEL ULUKOA DACALIO,                        )       OPINION AND SHALL NOT
                                                  )       BE CITED AS AUTHORITY
       Defendant-Appellant.                       )
                                                  )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Lara E. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Grant Abel Ulukoa Dacalio pled guilty to eluding a peace officer, Idaho Code § 49-
1404(2)(a) and/or (c). The district court imposed a unified sentence of five years, with a
minimum period of confinement of three years, and retained jurisdiction. Dacalio filed an Idaho
Criminal Rule 35 motion, which the district court denied. The district court retained jurisdiction,
and Dacalio was sent to participate in the rider program.
       Prior to Dacalio completing his rider, the district court relinquished jurisdiction upon
recommendation of the Idaho Department of Correction. Dacalio appeals, claiming that the
district court erred by relinquishing jurisdiction.


                                                      1
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Dacalio
has failed to show that the district court abused its discretion in relinquishing jurisdiction. The
order of the district court relinquishing jurisdiction is affirmed.




                                                   2